Order entered August 6, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00855-CV

                      IN RE GARY WAYNE WARNER, Relator

               Original Proceeding from the 195th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. F91-41758-N

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE